Exhibit 21.1 Subsidiaries of GSE Holding, Inc. NameofSubsidiary StateorOtherJurisdictionof IncorporationorOrganization GSE Environmental, Inc. Delaware GSE Environmental, LLC Delaware GSE International, Inc. Delaware GSE Lining Technology Co. - Egypt S.A.E. Egypt GSE Lining Technology Chile, S.A. Chile GSE UK LTD United Kingdom GSE Lining Technology LTD United Kingdom GSE Lining Technology Co. LTD Thailand GSE Australia Pty LTD Australia GSE Lining Technology GmbH Germany GSE Environmental Holding Limited Hong Kong GSE Environmental Lining Technology (Suzhou) Co., Ltd. China GSE Environmental S de RL de CV Mexico SynTec, LLC Maryland
